


Exhibit 10.20

 

FORM OF STOCK UNIT AGREEMENT

 

This agreement (“Agreement”) entered into as of <<GRANT DATE>>, by and between
Fluor Corporation, a Delaware corporation (“Company”), and <<NAME>> (“Grantee”
or “you”) evidences and confirms the following Stock Unit Award by the Committee
(as defined in the Plan) under the Fluor Corporation 2014 Restricted Stock Plan
for Non-Employee Directors (as amended from time to time, the “Plan”).

 

Section 1.              AWARD SUBJECT TO PLAN

 

This Stock Unit Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.  Capitalized terms used in this Agreement and not defined herein have the
meaning set forth in the Plan.

 

Section 2.              STOCK UNIT AWARD

 

Your Stock Unit Award consists of <<NUMBER>> Units, which Units shall become
earned and payable in cash as the transfer restrictions on the <<RSS NUMBER>>
shares of restricted stock awarded to you concurrently herewith (the “Restricted
Stock”) pursuant to the Restricted Stock Agreement by and between you and the
Company lapse.    Each Unit Award shall be equal in value to the closing price
per share at which the common stock of the Company is sold in the regular way on
the New York Stock Exchange on the date upon which such Unit becomes earned and
payable.  Your Stock Unit Award is subject to the same transfer restrictions and
repurchase rights as the Restricted Stock.

 

Section 3.              RESTRICTIONS ON SALE OR OTHER TRANSFER

 

Each Stock Unit Award issued to Grantee pursuant to this Agreement shall be
subject to forfeiture to the Company and to the following provisions:

 

(a)                                 The Stock Units shall have no value until
the restrictions set forth herein lapse in accordance with the provisions of
Section 4 or until the units are forfeited pursuant to paragraph (c) of this
Section 3.

 

(b)                                 No such units may be sold, transferred or
otherwise alienated or hypothecated.

 

(c)                                  All of Grantee’s Stock Units remaining
subject to any restriction hereunder shall be forfeited to, at no cost, the
Company in the event that the Committee determines that any of the following
circumstances has occurred:

 

(i)            Grantee has engaged in knowing and willful misconduct in
connection with his service as a member of the Board;

 

(ii)           Grantee, without the consent of the Committee, at any time during
his period of service as a member of the Board, becomes a principal of, serves
as a director of, or owns a material interest in, any business that directly or
through a controlled subsidiary competes with the Company or any Subsidiary; or

 

(iii)          Grantee does not stand for re-election to, or voluntarily quits
or resigns from, the Board for any reason, except under circumstances that would
cause such restrictions to lapse under Section 4.

 

1

--------------------------------------------------------------------------------


 

Section 4.              LAPSE OF RESTRICTIONS

 

Provided you are serving as a non-employee director of the Company at the time,
the restrictions set forth in Section 3 hereof shall lapse (provided that such
units have not previously been forfeited pursuant to the provisions of paragraph
(c) of Section 3 hereof) with respect to the number of units as specified below
upon the occurrence of any of the following events:

 

(a)                                 100% of the units subject to this Stock Unit
Award shall vest on <<VEST DATE>>;

 

(b)                                 Notwithstanding the foregoing, the
restrictions set forth in Section 3 hereof shall lapse in their entirety if the
units have been held by Grantee for at least six months, and:

 

(i)            the Grantee attains the age for mandatory retirement of members
of the Board as specified in the Bylaws of the Company (as applied to the
Grantee on the date of Grantee’s retirement from the Board) or obtains Board
approval of early retirement in accordance with Section 5.5 of the Plan;

 

(ii)           the Grantee dies or becomes permanently and totally disabled,
which shall have the meaning give to it in Appendix A to this Agreement, as
determined in accordance with applicable Company personnel policies; or

 

(iii)          upon a Change of Control, which shall have the meaning given to
it in Appendix A to this Agreement.

 

Section 5.              TAX WITHHOLDING

 

Regardless of any action the Company  takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Grantee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by the Grantee is and
remains the Grantee’s responsibility and that the Company  (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Stock Units, including the
grant and vesting of Stock Units, subsequent delivery of cash related to such
Stock Units and receipt of any dividend equivalent payments (if any) and (ii) do
not commit to structure the terms or any aspect of this grant of Stock Units to
reduce or eliminate the Grantee’s liability for Tax-Related Items. The Grantee
shall pay the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s participation in the Plan or
the Grantee’s receipt of Stock Units that cannot be satisfied by the means
described below. Further, if the Grantee is subject to tax in more than one
jurisdiction, the Grantee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

Prior to the taxable or tax withholding event, as applicable, the Grantee shall
pay, or make adequate arrangements satisfactory to the Company (in its sole
discretion) to satisfy all Tax-Related Items to the extent withholding is
required.  In this regard, the Grantee authorizes the Company to withhold all
applicable Tax-Related Items legally payable by the Grantee by (1) withholding
from the Stock Unit proceeds (which may also be used to satisfy any Restricted
Stock Withholding required) and/or (2) withholding from the Grantee’s other cash
compensation paid by the Company.

 

Grantee acknowledges and understands that Grantee should consult a tax adviser
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

2

--------------------------------------------------------------------------------


 

Section 6.              SEVERABILITY

 

In the event that one or more of the provisions of this Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

Section 7.              DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE COMPANY AND ITS
SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND
MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT
THE COMPANY AND ITS SUBSIDIARIES HOLD CERTAIN PERSONAL INFORMATION ABOUT THE
GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME, HOME ADDRESS AND TELEPHONE NUMBER,
DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE NUMBER OR OTHER IDENTIFICATION
NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OR DIRECTORSHIPS HELD IN THE
COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER ENTITLEMENT TO SHARES AWARDED,
CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN THE GRANTEE’S
FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING AND ADMINISTERING THE PLAN
(“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA MAY BE TRANSFERRED TO ANY THIRD
PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE
PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN THE GRANTEE’S COUNTRY OR
ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC AREA, AND THAT THE RECIPIENT
COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE GRANTEE’S
COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY REQUEST A LIST WITH THE NAMES
AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING THE LOCAL
HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE AUTHORIZES THE RECIPIENTS TO
RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER
FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S
PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA, AS
MAY BE REQUIRED TO A BROKER OR OTHER THIRD PARTY. THE GRANTEE UNDERSTANDS THAT
DATA WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER AND
MANAGE PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT
ANY TIME, VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND
PROCESSING OF THE DATA, REQUIRE ANY NECESSARY AMENDMENTS TO THE DATA OR REFUSE
OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING THE
LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING. THE GRANTEE UNDERSTANDS THAT
REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE
IN THE PLAN. FOR MORE INFORMATION ON THE CONSEQUENCES OF REFUSING TO CONSENT OR
WITHDRAWING CONSENT, THE GRANTEE UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK
PLAN ADMINISTRATOR AT THE COMPANY.

 

Section 8.              ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of Stock Units, the Grantee acknowledges and agrees
that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;

 

(b) the grant of Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units, even if Stock Units have been granted repeatedly in the
past;

 

(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;

 

(d) the Grantee is participating voluntarily in the Plan;

 

(e) Stock Unit grants and resulting benefits are an extraordinary item that does
not constitute compensation of any kind for services of any kind rendered to the
Company;

 

3

--------------------------------------------------------------------------------


 

(f) this grant of Stock Units will not be interpreted to form an employment
contract or relationship with the Company;

 

(g) the future value of the Company’s shares is unknown, may increase or
decrease from the date of grant or vesting of the Stock Units and cannot be
predicted with certainty; and

 

(h) in consideration of this grant of Stock Units, no claim or entitlement to
compensation or damages shall arise from termination of this grant of Stock
Units or diminution in value of this grant of Stock Units resulting from
termination of the Grantee’s directorship by the Company  (for any reason
whatsoever) and the Grantee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Agreement, the Grantee shall be deemed irrevocably
to have waived any entitlement to pursue such claim.

 

Section 9.              GRANT-SPECIFIC TERMS

 

Appendix A contains additional terms in compliance with Section 409A of the US
Internal Revenue Code.

 

Section 10.            NONTRANSFERABILITY

 

The Stock Unit Award granted hereunder may be exercised during the life of
Grantee solely by Grantee or Grantee’s duly appointed guardian or personal
representative.  Grantee acknowledges and agrees that no Award and no other
right under the Plan, contingent or otherwise, will be assignable or subject to
any encumbrance, pledge, or charge of any nature.

 

Section 11.            ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 12.            EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms and conditions of this Agreement
by signing the original of this Agreement and returning it to Executive
Services.  If you have not signed and returned this Agreement within one month,
the Company is not obligated to provide you any benefit hereunder and may refuse
to issue the value of the units to you under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Grantee

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)           It is intended that the provisions of this Agreement comply with
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) and with the
exclusion from Section 409A deferred compensation for so-called short-term
deferrals, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes and
penalties under Section 409A.

 

(b)           Neither Grantee nor any of Grantee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit under this
Agreement may not be reduced by, or offset against, any amount owing by Grantee
to the Company or any of its subsidiaries.

 

(c)           If, at the time of Grantee’s separation from service (within the
meaning of Section 409A), (i) Grantee is a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date but shall instead pay it,
without interest, on the first business day after such six-month period or, if
earlier, upon the Grantee’s death.

 

(d)           Notwithstanding anything to the contrary contained herein or in
Grantee’s Restricted Stock Agreement, (i) Grantee shall not be considered
permanently and totally disabled unless Grantee is considered disabled in
accordance with U.S. Treasury Regulations section 1.409A-3(i)(4), determined as
if all permissible provisions of such regulation were in effect, and (ii) a
Change of Control shall not be considered to have occurred unless there occurs a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, as determined in
accordance with U.S. Treasury Regulations section 1.409A-3(i)(5).

 

(e)           Notwithstanding any provision of this Agreement to the contrary,
in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this
Agreement as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A.  In any case, Grantee shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Grantee or for Grantee’s account in connection with this Agreement
(including, without limitation, any taxes and penalties under Section 409A), and
neither the Company nor any of its subsidiaries shall have any obligation to
indemnify or otherwise hold Grantee harmless from any or all of such taxes or
penalties.

 

5

--------------------------------------------------------------------------------
